United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1298
                       ___________________________

                                  Patt McGuire

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

St. Louis County Missouri; Cliff Faddis, St. Louis County Circuit Court Director
                             of Human Resources

                     lllllllllllllllllllllDefendants - Appellees

 Honorable Thea A. Sherry; Sue Daniels, St. Louis County Acting Director of
                            Human Resources

                           lllllllllllllllllllllDefendants

               Cheryl Campbell; Marshall Day; Ben Burkemper

                     lllllllllllllllllllllDefendants - Appellees

                                 Lacy Rakestraw

                            lllllllllllllllllllllDefendant
                                    ____________

                   Appeal from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________
                            Submitted: October 3, 2019
                             Filed: October 7, 2019
                                 [Unpublished]
                                 ____________

Before GRUENDER, STRAS, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Patt McGuire appeals following the district court’s1 dismissal of her
employment discrimination action as a sanction for failing to comply with a discovery
order. After careful review of the record and the parties’ arguments on appeal, we
find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B. We also
grant appellees’ motion to substitute counsel, deny as moot appellees’ motion to
strike McGuire’s reply brief, and deny McGuire’s pending motions.
                       ______________________________




      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-